DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I in the reply filed on 06 July 2021 is acknowledged.  The traversal is on the ground(s) that Groups I-III share the special technical feature of a multilayer co-injected molded, over-molded or insert-molded three-dimensional article comprising a glass layer having a glass transition temperature of about 500°C or less.  This is not found persuasive because there is no recitation of co-injected molded, over-molded or insert-molded in the instant claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06 July 2021.

Double Patenting

Claims 1-11 and 16-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of copending Application No. 16/463,836 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to a three-dimensional molded article, while the copending claims are directed to a multilayer packaging film, which is encompassed by “three-dimensional molded article”.  The copending claims have all of the limitations of the instant claims and additionally require a specific total thickness and bend ratio.  Therefore, it would have been obvious to one of ordinary skill in the art that the specific multilayer packaging film of the copending claims would fall within the broadly disclosed three-dimensional molded article of the present claims and thereby one would arrive at the present invention from the copending claims.  Regarding instant claim 17, given that the copending claims teach a film for packaging, it would have been obvious to form the film into a package (container) to package goods.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-11 and 16-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of copending Application No. 16/469,590 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to a three-dimensional molded article, while the copending claims are directed to a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2011/0256334 A1) in view of Aitken et al. (US 2009/0121333 A1).
Regarding claims 1-10 and 12-17, Edwards discloses a multi-layer sheet that may be used to package food items, medical devices, pharmaceutical materials, wherein the sheet comprises an inorganic layer sandwiched between two carrier films, wherein the carrier films may comprise plastics such as PEN or PET and the inorganic layer may comprise a tin fluorophosphate glass (i.e. a multi-layer three-dimensional 
Edwards does not teach that the glass has a Tg of about 500°C or less or about 300°C or less or about 200°C or less or comprises on an elemental basis tin in a mole percentage within a range from 7.4 to 30 or 12.0 to 17.1 or 15.4 to 17.1, fluorine in a mole percentage within a range from 4.9 to 47.2 or 11.2 to 24.3 or 19.6 to 24.3, phosphorus in a mole percentage within a range from 6.7 to 23.1 or 12.1 to 19.6 or 14.2 to 16.6 or oxygen in a mole percentage within a range from 20.8 to 61.5 or 43.3 to 61.1 or 43.3 to 56.
Aitken discloses an inorganic barrier layer for use in a composite that may be used in a food or medicine container (abstract, [0003]), wherein the inorganic barrier layer comprises glass having 20-85 wt% tin, 10-36 wt% fluorine, 2-20 wt% phosphorus 
Edwards and Aitken are analogous art because they both teach about multilayer articles for use in food and medicine packaging.  It would have been obvious to use the glass of Aitken as the tin and phosphorous containing glass of the film of Edwards in order to provide a film having good barrier properties and because doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result.
	Given that the glass layer of modified Edwards is identical in composition to the instantly claimed glass layer, it is the examiner’s position that it will intrinsically have a Tg of about 500°C or less or about 300°C or less or about 200°C or less.
It is noted that Edwards discloses forming the sheet by hot pressing (i.e. molded) ([0024]).  Alternatively, although Edwards does not specifically disclose that the package is “molded” as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed “molded” and given that modified Edwards meets the requirements of the claimed article, modified Edwards clearly meets the requirements of the present claims.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2011/0256334 A1) and Aitken et al. (US 2009/0121333 A1), as applied to claim 10 above, in view of Osborn et al. (US 2015/0298439 A1).
Regarding claim 11, modified Edwards discloses all of the claim limitations as set forth above.  Modified Edwards does not disclose that the first and second layers comprise a cyclic olefin copolymer (COC).
Osborn discloses that PEN and PET are equivalent to and interchangeable with COC as polymers for a polymeric layer in a multilayer film for packaging applications (abstract, [0033]).
Edwards and Osborn are analogous art because they both teach about multilayer films for packaging applications.  It would have been obvious to one of ordinary skill in the art to interchange the PEN or PET in the carrier layers of Edwards with COC as taught by Osborn because they are equivalent and interchangeable and doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.